812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James F. JONES, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
No. 86-1238.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1986.Decided Feb. 6, 1987.

Before RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
James F. Jones, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Larry David Adams, Assistant U.S. Attorney, Teena Berman, U.S. Department of Health & Human Services, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from that court's order denying relief under 42 U.S.C. Sec. 405(g) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Jones v. Bowen, C/A No. 85-4679-B (D.Md., Sept. 3, 1986).


2
AFFIRMED.